DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1 and 2 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1 and 2 are currently pending because the prior art does not teach or suggest the claimed fuel cell stack.
	Nonoyama et al. (US 2019/0379066 A1) teach a fuel cell comprising a membrane electrode assembly, a resin frame placed around a power generation portion of the membrane electrode assembly, a pair of separators arranged across the membrane electrode assembly and the resin frame placed therebetween; a manifold portion provided in periphery of the power generation portion and configured to cause an exhaust gas discharged from the power generation portion to be flowed out from the fuel cell; and an exhaust gas flow path configured by at least one of the pair of separators and the resin frame to introduce the exhaust gas from the power generation portion to the manifold portion.
	Nonoyama et al. however do not teach or suggest the limitations recited in claim 1 directed to the specified configuration of the reaction gas supply hole, the reaction gas discharge hole and the first and second protrusions that are included in the resin sheet such that less liquid water remains in the manifolds of the fuel cell, thereby reducing the risk of water freezing within the fuel cell system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724